Title: From George Washington to Major General John Sullivan, 29 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir,
            Head Quarters Fredericksburgh October 29th 1778
          
          I last night received your favour of the 26th with the inclosed paper of intelligence—Every thing that tends to show the state and 
            
            
            
            expectations of the Garrison at Rhode Island is highly interesting at this eventful juncture. You will have found by my last, that the fleet which sailed from the Hook did not contain the embarkation as was supposed—These troops still lay in the bay by my last advices.
          I inclose you the copy of a resolution of Congress of the 22d instant which came to hand yesterday. I am with great regard and esteem Dr Sir Your most Obedt servt.
        